Exhibit 10(j)

EIGHTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

THIS EIGHTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (the “Amendment”) dated
as of February 15, 2011, is made by and among HARRISON STREET FUNDING, LLC, as
seller (the “Seller”), CHURCH & DWIGHT CO., INC., as initial servicer (the
“Servicer”), MARKET STREET FUNDING LLC (formerly known as Market Street Funding
Corporation), as issuer (the “Issuer”), and PNC BANK, NATIONAL ASSOCIATION, as
administrator (the “Administrator”).

W I T N E S S E T H:

WHEREAS, the parties hereto are parties to that certain Receivables Purchase
Agreement dated as of January 16, 2003, as amended by that First Amendment to
Receivables Purchase Agreement dated as of September 26, 2003, as amended by
that Second Amendment to Receivables Purchase Agreement dated as of July 20,
2004, as amended by that Third Amendment to Receivables Purchase Agreement dated
as of April 12, 2006, as amended by that Fourth Amendment to Receivables
Purchase Agreement dated as of March 15, 2007, as amended by that Fifth
Amendment to Receivables Purchase Agreement dated as of April 10, 2007, as
amended by that Sixth Amendment to Receivables Purchase Agreement dated as of
February 17, 2009, and as further amended by that Seventh Amendment to
Receivables Purchase Agreement dated as of February 16, 2010 (as so amended, the
“Receivables Purchase Agreement”), and desire to amend the terms thereof as set
forth herein.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. Definitions.

Defined terms used herein unless otherwise defined herein shall have the
meanings ascribed to them in the Receivables Purchase Agreement.

2. Amendments to the Receivables Purchase Agreement.

i. Clause (a) of the definition of “Eligible Receivable” set forth in Exhibit I
of the Receivable Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

“(a) the Obligor of which is (i) a United States resident; provided, however,
that up to 5% of otherwise Eligible Receivables may consist of Receivables the
Obligor of which is not a United States resident; provided, further, that only
2% of otherwise Eligible Receivables may consist of Receivables the Obligor of
which is a resident of any country (other than the United States) that has a
long-term currency rating that is less than “A” by Standard & Poor’s and “A2” by
Moody’s, (ii) not a government or a governmental subdivision, affiliate or
agency; provided, however, that up to 1% of otherwise Eligible Receivables may
consist of Receivables the Obligor of which is the federal government of the
United States, (iii) not



--------------------------------------------------------------------------------

subject to any action of the type described in paragraph (f) of Exhibit V to the
Agreement, and (iv) not an Affiliate of Church & Dwight,”.

ii. Clause (c) of the definition of “Eligible Receivable” set forth in Exhibit I
of the Receivable Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

“(c) that does not have a stated maturity which is more than 37 days after the
original invoice (or the electronic equivalent of an invoice) date of such
Receivable, provided, however, that (i) up to 10% of all Eligible Receivables,
as calculated prior to giving effect to this proviso, may have a stated maturity
of more than 37 but less than or equal to 67 days after the original invoice (or
the electronic equivalent of an invoice) date and (ii) up to 2% of all Eligible
Receivables, as calculated prior to giving effect to this proviso, may have a
stated maturity of more than 67 but less than or equal to 120 days after the
original invoice (or the electronic equivalent of an invoice) date,”.

iii. Clause (a) of the definition of “Facility Termination Date” set forth in
Exhibit I of the Receivable Purchase Agreement is hereby amended by replacing
the date “February 15, 2011” where it appears therein with “February 14, 2012”.

3. Conditions of Effectiveness of this Amendment. The effectiveness of this
Amendment is expressly conditioned upon satisfaction of the following conditions
precedent: all legal details and proceedings in connection with the transactions
contemplated by this Amendment shall be in form and substance satisfactory to
the Administrator, and the Administrator shall have received (a) from the
Seller, the Issuer, and the Servicer, as applicable, original or certified or
other executed counterparts of: (i) this Amendment, (ii) that certain 2nd
Amended and Restated Fee Letter, dated as of the date hereof, among the
Administrator, the Seller and the Issuer (the “2nd A&R Fee Letter”), and
(iii) all such other documents and proceedings in connection with such
transactions, in each case, in form and substance satisfactory to the
Administrator, and (b) from the Seller, the Amendment Fee (as defined in the 2nd
A&R Fee Letter).

4. Representations and Warranties; No Default. Each of the Seller and the
Servicer hereby represents and warrants to the Issuer and the Administrator as
follows:

i. Representations and Warranties. The representations and warranties contained
in Exhibit III to the Receivable Purchase Agreement are true and correct as of
the date hereof (unless stated to relate solely to an earlier date, in which
case such representations or warranties were true and correct as of such earlier
date).

ii. Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Receivable Purchase Agreement, as amended hereby, are
within each of its organizational powers and have been duly authorized by all
necessary

 

- 2 -



--------------------------------------------------------------------------------

organizational action on each of its parts. This Amendment and the Receivable
Purchase Agreement, as amended hereby, are each of the Seller’s and the
Servicer’s valid and legally binding obligations, enforceable in accordance with
its terms.

iii. No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

5. Amendment. The Receivables Purchase Agreement and other Transaction Documents
referred to herein and certain of the exhibits and schedules thereto are hereby
amended in accordance with the terms hereof and any reference to the Receivables
Purchase Agreement or other Transaction Documents in any document, instrument,
or agreement shall hereafter mean and include the Receivables Purchase Agreement
or such Transaction Document, including such schedules and exhibits, as amended
hereby.

6. Force and Effect. Each of the Seller and the Servicer reconfirms, restates,
and ratifies the Receivables Purchase Agreement, the Transaction Documents and
all other documents executed in connection therewith except to the extent any
such documents are expressly modified by this Amendment and each of the Seller
and the Servicer confirms that all such documents have remained in full force
and effect since the date of their execution.

7. Governing Law. This Amendment shall be deemed to be a contract made under and
governed by the internal laws of the State of New York (including for such
purposes Section 5-1401 of the General Obligations Law of the State of New
York).

8. Counterparts. This Amendment may be signed in any number of counterparts each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

9. Effective Date. This Amendment shall be effective as of and shall be dated as
of the date of satisfaction of the condition set forth in Section 3 of this
Amendment.

10. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Receivables Purchase Agreement or any provision hereof or
thereof.

[SIGNATURES BEGIN ON NEXT PAGE]

 

- 3 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 3 TO EIGHTH AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

IN WITNESS WHEREOF and intending to be legally bound hereby, the parties hereto
have executed this Amendment as of the date first above written.

 

HARRISON STREET FUNDING, LLC,

as Seller

By:  

 

  Name:  

 

  Title:  

 

 

CHURCH & DWIGHT CO., INC.

as initial Servicer

By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 TO EIGHTH AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

 

MARKET STREET FUNDING LLC,

as Issuer

By:

 

 

 

Name:

 

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 TO EIGHTH AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION

as Administrator

By:

 

 

 

Name:

 

 

 

Title:

 

 